Putnam, J.
I think the order of Judge Fursman should be affirmed, and that the case is one where an opinion is unnecessary. The final judgment in the case was entered in 1882, directing foreclosure, and sale and judgment for deficiency against appellants. No motion is made to set aside or modify that judgment. Such being the case, it was not necessary, in 1891, to enter any further or other judgment, nor, as against the defendants, an order confirming the report. If there is any irregularity in the proceedings of the plaintiff, it seems to be a harmless one, and hence, under section 721 of the Civil Code, should be disregarded. See Moore v. Shaw, 15 Hun, 428; Morris v. Morange, 38 N. Y. 172. All concur